 



EXHIBIT 10.4

PLEDGE AMENDMENT

     This Pledge Amendment, dated March 31, 2005, is delivered pursuant to
Section 6(d) of the Pledge Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Pledge Agreement. The undersigned hereby certifies that the representations and
warranties in Section 5 of the Pledge Agreement are and continue to be true and
correct, both as to the promissory notes, instruments and shares pledged prior
to this Pledge Amendment and as to the promissory notes, instruments and shares
pledged pursuant to this Pledge Amendment. The undersigned further agrees that
this Pledge Amendment may be attached to that certain Pledge Agreement, dated
August 1, 2002, between undersigned, as Pledgor, and General Electric Capital
Corporation, as Agent (the “Pledge Agreement”) and that the Pledged Shares and
Pledged Indebtedness listed on this Pledge Amendment shall be and become a part
of the Pledged Collateral referred to in said Pledge Agreement and shall secure
all Secured Obligations referred to in said Pledge Agreement. The undersigned
acknowledges that any promissory notes, instruments or shares not included in
the Pledged Collateral at the discretion of Agent may not otherwise be pledged
by Pledgor to any other Person or otherwise used as security for any obligations
other than the Secured Obligations.

            NAVARRE CORPORATION, as Pledgor
      By:   /s/ James G. Gilbertson       Name:   James G. Gilbertson       
Title:   Chief Financial Officer     

                                                                             
Percentage of             Class   Certificate           Outstanding Name and of
Pledgor   Pledged Entity   of Stock   Number(s)   Number of Shares   Shares
Navarre Corporation
  Encore Software, Inc.   Common     4       20,000       20 %

                                      Initial                     Maker/Obligor
  Principal Amount   Issue Date   Maturity Date       Interest Rate  
 
                               

